Citation Nr: 9903286	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-03 335	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for nerve damage to the 
right arm claimed to be the result of injuries received in an 
explosive blast during service.  

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the abdomen.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from December 1944 to 
November 1946 and from October 1950 to September 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 13, 1992, rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appeal was 
initially was initially reviewed on April 25, 1996, at which 
time the Board held that previously disallowed claims for 
service connection for impotence, anxiety reaction, and 
residuals of a concussion had not been reopened by submission 
of new and material evidence and that a claim for service 
connection for heart disease with hypertension was not well 
grounded.  The issues of whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a tremor of the hand, entitlement to service connection 
for nerve damage of the right arm due to blast wounds, 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), and entitlement to a compensable rating for 
residuals of shell fragment wounds to the left abdomen were 
remanded to the RO for additional evidentiary development and 
adjudication.  

The RO thereafter reviewed the remanded issues on September 
17, 1997, in light of additional development conducted 
pursuant to the Board remand.  This review resulted in awards 
of service connection for PTSD, rated 30 percent disabling 
from January 27, 1992, and for tremors of the right arm and 
hand, rated 10 percent disabling since January 27, 1992.  The 
prior denial of service connection for nerve damage to the 
right arm secondary to a blast wound was continued.  A claim 
for an increased rating for shell fragment wound residuals 
involving the abdomen was reviewed on June 18, 1998, and the 
prior denial was confirmed as to this issue as well.  The 
matters before the Board are therefore limited to the issues 
of entitlement to service connection for nerve damage of the 
right arm due to a blast injury in service and entitlement to 
a compensable rating for residuals of shrapnel wounds 
involving the abdomen.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, none may be given a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  

The RO adjudication following the April 1996 Board remand 
included the granting of service connection for tremors of 
the right arm and hand, rated 10 percent disabling since 
January 1992.  However, since a separate and distinct issue 
of entitlement to service connection for nerve damage to the 
right arm secondary to blast wounds was denied by the RO and 
the veteran has expressed his continued disagreement with 
this action, that issue remains before the Board.  

After the appellate record was returned to the Board but 
before further Board review was undertaken, the RO mailed to 
the Board an envelope containing additional evidence 
submitted by the veteran as well as various internal VA 
documents pertaining to the processing of the claim at the 
RO.  It appears from these materials that the veteran had 
requested that the file not be transferred to the Board 
prematurely since he intended to continue to submit medical 
evidence in support of his claim.  The additional medical 
evidence he has submitted was not reviewed by the RO, and it 
cannot be determined from the file whether all of the 
material he intended to submit has in fact been received by 
the Board.  Therefore, the RO must ascertain whether the 
veteran intends to submit still more evidence and then make 
an initial determination as to whether such evidence warrants 
revision of the decision on his claim.  

When evidence is received at the RO after the case has been 
transferred to the Board, the following section of 38 C.F.R. 
§ 19.37(b) (1997) is applicable:  

Evidence received after transfer of 
records to the Board of Veterans' 
Appeals.  Additional evidence received by 
the agency of original jurisdiction after 
the records have been transferred to the 
Board of Veterans' Appeals for appellate 
consideration will be forwarded to the 
Board if it has a bearing on the 
appellate issue or issues.  The Board 
will then determine what action is 
required with respect to the additional 
evidence.  

The Board's determination with respect to the additional 
evidence is governed by Rule 1304 of its Rules of Practice 
(38 C.F.R. § 1304(c) (1997)), which states the following:  

(c)	Consideration of additional evidence 
by agency of original jurisdiction.  Any 
pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under § 
19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing. 

In the present case, since the veteran has not waived his 
right to have this additional material reviewed by the RO, 
the file must be returned to the RO for that purpose.  

The Board also finds that additional development of the 
evidentiary record is required with respect to the issue 
involving the rating for residuals of a shell fragment wound 
to the abdomen.  Although a noncompensable rating was 
initially granted for a scar, the presence of retained shell 
fragments is shown in the record.  The presence of retained 
shell fragments requires that the claim for increase be 
considered under other codes, specifically, the codes for 
muscles of the torso and abdomen, including Muscle Groups XIX 
and XX, Codes 5319 and 5320.  It is well established that a 
claim for increase must be considered under all codes under 
which a rating is potentially assignable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The basis for a decision 
to rate a disability under one particular code and not others 
must be articulated, and this rule applies also to ratings 
assigned by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); See also 38 C.F.R. § 4.20 (1998).  

For proper consideration of the claim, it will be necessary 
for the veteran to undergo a thorough orthopedic examination 
for the purpose of determining the extent of any muscle 
impairment of the abdomen within the meaning of 38 C.F.R. 
§ 4.56 (1998).  Since this regulation was revised as of 
June 3, 1997, a determination will be necessary as to which 
version is more favorable to the veteran and the more 
favorable version must be applied in adjudicating the claim 
for increase.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Where the evidence does not adequately describe the current 
state of the condition, a new VA examination must be 
provided.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to obtain all available VA medical 
records pertaining to examination and 
treatment of the veteran since March 
1997, the date of the most recent records 
currently on file.  

2.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to ascertain the 
current status of the service-connected 
shell fragment wound residuals involving 
the abdomen.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  

On the basis of current findings, a 
history obtained from the veteran, and a 
thorough review of service medical 
records and all prior VA orthopedic 
examination reports, the examiner should 
respond to the following question and 
provide a full statement of the basis for 
the conclusions reached:  

Indicate which specific Muscle 
Group(s) were affected by the shell 
fragment wound to the abdomen and 
describe in detail all residual 
muscle injury, if any.  

3.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as inadequate for rating purposes 
pursuant to 38 C.F.R. § 4.2 (1996).  If 
this is necessary, the physician(s) who 
performed the examination should be given 
an opportunity to amend the report 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper followup of 
the evidentiary development sought by the 
Board should be taken.  

4.  The RO should then review the issues 
on appeal on the basis of all of the 
evidence of record.  Entitlement to 
increased ratings under all applicable 
diagnostic codes from the rating schedule 
should be specifically considered.  In 
determining whether the veteran is 
entitled to an increased rating for 
residuals of the wound to the abdomen, 
the RO should consider the rating under 
the appropriate codes for muscle damage.  
In classifying the extent of muscle 
damage for rating purposes, the RO should 
consider both the old and the new 
versions of 38 C.F.R. § 4.56 in 
accordance with the instructions set 
forth by the Court in Karnas, Id.  If the 
ultimate determination is unfavorable to 
the veteran, the RO should prepare a 
supplemental statement of the case and 
both he and his representative should be 
given a reasonable period of time for 
reply.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information and to ensure 
due process of law.  The Board does not intimate any factual 
or legal conclusions as to the outcome ultimately warranted 
in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 7 -


